Exhibit 10.28

[Name of Officer]

December 7, 2007

RAIT Financial Trust

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: Jack E. Salmon, Chief Financial Officer and Treasurer

 

  Re: Forfeiture of Certain Unvested Phantom Units

To RAIT Financial Trust:

On January 23, 2007, RAIT Financial Trust (“RAIT”) granted to me             
phantom units (the “Units”) pursuant to the RAIT Investment Trust 2005 Equity
Compensation Plan. All of these Units are unvested as of the date hereof.
Intending to be legally bound, I hereby forfeit said Units and relinquish any
right, title or claim of interest therein or in any future income therefrom.

 

Sincerely,

 

Name: [Name of Officer]

ACKNOWLEDGED AND AGREED:

RAIT FINANCIAL TRUST

 

By:  

 

    December 7, 2007 Name:   Jack E. Salmon                 Date Title:   Chief
Financial Officer and Treasurer    